333 S.W.3d 544 (2011)
Kimberly WILLIAMS, Appellant,
v.
DUTCHTOWN CARE CENTER, INC. and Division of Employment Security, Respondents.
No. ED 95449.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2011.
Sarah J. Luem, St. Louis, MO, for appellant.
Jeannie Desir Mitchell, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.


*545 ORDER

PER CURIAM.
Claimant Kimberly Williams appeals from the order of the Labor and Industrial Relations Commission finding that Claimant was disqualified from receiving unemployment benefits because she committed misconduct connected with work as defined by section 288.030.1(23) RSMo 2009. Claimant asserts that the Commission erred in concluding that her absenteeism constituted misconduct.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The order of the Commission is affirmed in accordance with Rule 84.16(b).